Citation Nr: 0723048	
Decision Date: 07/27/07    Archive Date: 08/06/07

DOCKET NO.  05-06 254	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


ISSUES

1.  Entitlement to an initial disability rating in excess of 
10 percent for pacemaker implantation for sick sinus 
syndrome.

2.  Entitlement to an initial compensable evaluation for 
bilateral pes planus.


ATTORNEY FOR THE BOARD

P. Childers, Associate Counsel


INTRODUCTION

The veteran had active military service from April 1974 to 
September 1977, and from December 1980 until his retirement 
in September 2003.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which granted service connection for 
pacemaker implantation for sick sinus syndrome with an 
evaluation of 10 percent effective September 20, 2003, and 
service connection for pes planus with an evaluation of 0 
percent effective September 20, 2003.  The veteran has 
appealed the assigned ratings.

The Board notes that in January 2004 the veteran underwent a 
compensation and pension (C&P) heart examination; but no METs 
testing was done.  

In his June 2004 notice of disagreement the veteran averred 
that his service-connected heart disease has worsened since 
his claim for service connection was filed.  He adds that he 
has frequent junctional rhythms that are best evaluated 
through a Holter monitor.  He also maintained that his 
bilateral foot condition has progressively worsened.

Pursuant to his June 2004 notice of disagreement the veteran 
was scheduled in July 2004 for C&P examinations for 
evaluation of his service-connected heart disease and 
bilateral pes planus, which the veteran missed.  However, in 
his substantive appeal the veteran declared that he had 
actually contacted VA regarding the efficacy of the proposed 
heart tests prior to his C&P heart examination, and that the 
examination, which was cancelled during this contact, was 
supposed to be re-scheduled.  He reiterates that he did not 
willfully miss his heart examination, and that he was 
awaiting notice of a re-scheduled appointment.  He also says 
that he never received notice of a pending bilateral foot 
examination.  In any event, in view of the veteran's 
assertion that his heart condition has worsened since service 
connection was granted, he should be scheduled for another 
C&P heart examination.  38 C.F.R. § 3.327(a); see also Caffey 
v. Brown, 6 Veteran. App. 377, 381 (1994) (re-examination 
will be required if . . . evidence indicates there has been a 
material change in a disability or that the current rating 
may be incorrect.).  Moreover, since there is no post-service 
medical evidence with regard to his service-connected foot 
condition, and in view of the veteran's contention that he 
never received notice of a pending foot examination, he 
should be re-scheduled for a C&P foot examination in order to 
determine the severity of his bilateral pes planus.  38 
C.F.R. § 3.159(c)(4).

The Board notes that while the veteran's service-connected 
sick sinus syndrome is currently rated under Diagnostic Code 
7018-7015, implantable cardiac pacemakers-atrioventricular 
block, the rating criteria that most nearly reflects the 
veteran's disability has not been identified by a VA 
examiner.  See 38 C.F.R. § 4.104, Diagnostic Code 7018.  This 
should be addressed during C&P examination.  If evaluation 
under Diagnostic Code 7015 (atrioventricular block) remains 
appropriate, metabolic equivalent testing (MET) must be 
conducted.  

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC., for the 
following action:

1.  Schedule the veteran for a cardiovascular 
examination.  The claims file and a copy of 
this remand must be made available to and 
reviewed by the examiner in conjunction with 
the examination.  All necessary tests should 
be conducted and the examiner should review 
the results of any testing prior to 
completion of the report.  The report of 
examination should include a detailed account 
of all manifestations of the service-
connected sick sinus syndrome found to be 
present.  The examining physician should 
indicate if the disorder is best 
characterized as a supraventricular 
arrhythmia as provided by Diagnostic Code 
7010, a ventricular arrhythmia as provided by 
Diagnostic Code 7011, or an atrioventricular 
block as provided by Diagnostic Code 7011.  

If the veteran's disability is most 
appropriately characterized for rating 
purposes as a sustained ventricular 
arrhythmia or atrioventricular block, METs 
testing, and an electrocardiogram, 
echocardiogram, or x-ray, should be done.  If 
a laboratory determination of METs by 
exercise testing can not be done for medical 
reasons, an estimate of the level of METs at 
which dyspnea, fatigue, angina, dizziness or  
syncope develops must be provided expressed 
in METs.  The examiner should also state 
whether there is evidence of cardiac 
hypertrophy or dilation on electrocardiogram, 
echocardiogram or x- ray.  If indicated, and 
unless it would be medically unadvisable, the 
examiner should also determine the level of 
left ventricular ejection fraction.   

2.  The veteran should be afforded an 
examination to determine the nature and 
severity of his bilateral pes planus.  The 
claims folder, to include a copy of this 
remand and any additional evidence secured, 
must be made available to and reviewed by 
the examiner prior to completion of the 
examination report, and the examination 
report must reflect that the claims folder 
was reviewed.  Any indicated studies should 
be performed.

The examiner should address whether the 
symptoms are relieved by a built-up shoe or 
arch support, and whether the weight-
bearing line is over or medial to the great 
toe.  The examiner should also address 
whether there is: inward bowing of the 
tendo achillis, pain on manipulation and 
use of the feet, evidence of marked 
pronation or abduction, swelling on use, 
characteristic callosities, extreme 
tenderness of plantar surfaces of the feet, 
and marked inward displacement and severe 
spasm of the tendo achillis on 
manipulation, that is not improved by 
orthopedic shoes or appliances.  A complete 
rationale for any opinion expressed must be 
provided.

3.  After completion of all of the above, 
the RO should readjudicate the veteran's 
claims.  If the benefits sought remain 
denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and be 
afforded the opportunity to respond.  The 
case should then be returned to the Board 
for appellate review, if indicated.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



